     Case 4:19-cv-01855-CLM Document 33 Filed 02/20/20 Page 1 of 14            FILED
                                                                      2020 Feb-20 PM 03:23
                                                                      U.S. DISTRICT COURT
                                                                          N.D. OF ALABAMA


           IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF ALABAMA
                     MIDDLE DIVISION

ROY S. MOORE,
                Plaintiff,               Civil Action
    v.
                                         Case No. 4:19-cv-01855-CLM
GUY CECIL; PRIORITIES USA;
SENATE MAJORITY PAC (SMP);
BULLY PULPIT INTERACTIVE
LLC; and WATERFRONT
STRATEGIES,
                Defendants.


                DEFENDANTS’ REPLY IN SUPPORT OF
                      MOTION TO DISMISS
        Case 4:19-cv-01855-CLM Document 33 Filed 02/20/20 Page 2 of 14


                                       TABLE OF CONTENTS

                                                                                                               Page


I.     Defendant Cecil is not subject to personal jurisdiction in Alabama .............. 2
II.    Moore’s allegations confirm the absence of actual malice ............................3
       A.       The TV Ad............................................................................................4
       B.       The Online Ad and Cecil’s Statements ................................................8
       C.       Moore is libel proof with respect to his reputation regarding
                misconduct with teenage girls ..............................................................9
III.   Moore has abandoned his IIED claim ..........................................................10
IV.    Conclusion ....................................................................................................10




                                                         -i-
       Case 4:19-cv-01855-CLM Document 33 Filed 02/20/20 Page 3 of 14




      Roy Moore appears to believe that seeking romantic relationships with

teenage girls made him a gentleman. Defendants believe that kind of conduct—

particularly in light of accusations that he sexually assaulted such girls—made him

a child predator, and that voters had the right to consider these reports about Moore’s

conduct prior to the 2017 special election. Inconsistent with his present allegations

that the political advertisements at issue supposedly harmed his reputation, Moore

waited two years to file this lawsuit, until shortly before the limitations period ran

and after he decided to run again for the U.S. Senate.

      Now that he has, Moore responds to Defendants’ motion by offering

distinctions that make no difference and irrelevant authority, but no meaningful

response to Defendants’ arguments. As to personal jurisdiction over Defendant

Cecil, Moore’s Complaint does not allege that Cecil was personally involved with

the creation of the Online Ad, and Moore offers no response to Defendants’

argument that Cecil’s statements did not target Alabama. On the merits, Moore’s

quibbles over the language of the TV Ad misses the forest for the trees. The TV Ad’s

introduction made clear that it was referencing words spoken by others. More

importantly, as to all the statements at issue, the prior existence of materially

unchallenged accusations that Moore sexually assaulted teenage girls render

implausible Moore’s speculative allegations that Defendants harbored serious

doubts or acted recklessly. Moore thus has not made plausible allegations of actual



                                         -1-
        Case 4:19-cv-01855-CLM Document 33 Filed 02/20/20 Page 4 of 14




malice, an essential element to each of his claims. Likewise, Moore fails to rebut

Defendants’ point that these statements could not have harmed his reputation

regarding improprieties with teenage girls because they were known to Gadsden

residents for decades and were already reported throughout national media. Finally,

Moore has abandoned his IIED claim by failing to respond to Defendants’ arguments

that his allegations fail to satisfy the elements of causation or emotional distress.

I.    Defendant Cecil is not subject to personal jurisdiction in Alabama.

      At the outset, Moore’s allegations do not permit this Court to assert personal

jurisdiction over Cecil in a manner consistent with due process. The Complaint

alleges no facts connecting Cecil’s personal conduct with the factual bases of

Moore’s claims against Defendant Priorities USA, i.e., creation of the Online Ad.

Moore instead asks the Court to make an inference of Cecil’s personal involvement

in the Online Ad based on two allegations. First, after the conclusion of the election,

Cecil congratulated Priorities USA on a successful digital campaign. Pl.’s Opp., ECF

No. 32, at 22. But nothing in the statement suggests his own involvement in a way

that would give rise to personal jurisdiction; Moore’s claim to the contrary is purely

speculative. Second, Moore alleges that, as Chairman of Priorities, Cecil makes

decisions regarding the organization’s funding. Id. Even if true, that does not mean

Cecil had any involvement in creating the Online Ad. If that fact alone could create

an inference of Cecil’s personal involvement, personal jurisdiction would attach



                                         -2-
          Case 4:19-cv-01855-CLM Document 33 Filed 02/20/20 Page 5 of 14




automatically to Cecil for every single act Priorities takes, a result the Supreme Court

has expressly eschewed. Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 781 n.13

(1984).

      Nor can any statements attributed to Cecil in the Complaint give rise to

specific jurisdiction. By claiming the Court can exercise jurisdiction over Cecil

because these statements targeted Moore, see Pl.’s Opp. at 22 (relying on

Licciardello v. Lovelady, 544 F.3d 1280, 1287 (11th Cir. 2008)), former Chief

Justice Moore simply gets the law wrong. After the Eleventh Circuit decided

Licciardello, the Supreme Court clarified that the specific-jurisdiction analysis

“looks to the defendant’s contact with the forum State itself, not the defendant’s

contacts with persons who reside there.” Walden v. Fiore, 571 U.S. 277, 285 (2014)

(emphases added). Thus, the relevant question is not whether, in making these

statements, Cecil targeted Moore, but instead whether Cecil targeted Alabama. As

Defendants have explained, see Mot. to Dismiss, ECF No. 25, at 11-14, the

statements attributed to Cecil were made to a national audience. As such, these

statements in no way “targeted” Alabama. Moore has offered no response to this

argument. See Pl.’s Opp. at 22-23.

II.   Moore’s allegations confirm the absence of actual malice.

      While Defendants maintain that the contents of the statements at issue are true,

contrary to what Moore suggests, see Pl.’s Opp. at 5-6, that is not the issue before



                                         -3-
       Case 4:19-cv-01855-CLM Document 33 Filed 02/20/20 Page 6 of 14




the Court. Moore’s Complaint pleads falsity, and so for purposes of this motion, the

question is whether his assertions of actual malice are plausible. They are not.

      A.     The TV Ad

      Moore’s response to Defendants’ motion asks the Court to ignore the TV Ad’s

plain language and to infer actual malice without any relevant factual basis.

      Moore claims the Court can infer actual malice because the TV Ad supposedly

“altered” its quotation of the New American Journal article to portray the statement

as “unqualified assertion of fact.” Pl.’s Opp. at 9. But this cannot be squared with

the TV Ad’s plain language. The very first sentence of the TV Ad made abundantly

clear that the five quotations that were to follow were things people had “sa[id]”

about Roy Moore. Compl. ¶ 13. Removing the words “sources tell me” from the

beginning of the New American Journal quotation simply avoided redundancy. The

meaning was the same: people in Gadsden had said that Moore was banned from the

mall for soliciting sex from teenage girls.

      Nothing in the Complaint and the documents it references offers any reason

to believe Defendants had “serious doubts” that this assertion was true or were

reckless with respect to its potential falsity. Michel v. NYP Holdings, Inc., 816 F.3d

686, 703 (11th Cir. 2016); see Mot. at 17-22. In addition to this statement in the New

American Journal, the New Yorker author spoke with “more than a dozen people,”

and the AL.com author spoke with “[f]ive other current and former Etowah County



                                         -4-
       Case 4:19-cv-01855-CLM Document 33 Filed 02/20/20 Page 7 of 14




residents,” all who provided corroboration. Mot. Ex. 1 at 3; Compl. Ex. B.

      Moore’s insistence that these statements were only “rumor and hearsay,” Pl.’s

Opp. at 10, offer him no support. The law does not require speakers to conduct an

independent, comprehensive fact check of media accounts before speaking about a

public figure, because that position would chill the public’s right to speak. To the

contrary, the relevant inquiry is whether Defendants “actually entertained serious

doubts as to the veracity” of the fact that people said that Moore was banned from

the mall, or were “highly aware” that said fact “was probably false.” Michel, 816

F.3d at 703. Given the number of individuals who corroborated this claim, Moore

has not plausibly alleged that Defendants harbored any such doubts or were highly

aware that this claim might be false.

      Moore next attempts to distract the Court with semantic differences between

news articles. To that end, he notes that the New Yorker and AL.com authors referred

to Moore being banned from the mall for “badgering,” “flirting with,” and “dating”

teenage girls, as opposed to the New American Journal’s statement that Moore was

banned for “soliciting sex.” Pl.’s Opp. at 10-12. In doing so, he ignores that by the

time the TV Ad was published, multiple women had accused Moore of sexually

assaulting them when they were teenage girls. Mot. Ex. 1 at 2. Thus, before the TV

Ad ran, its creators knew that multiple women had accused Moore of soliciting sex

from them when they were teenage girls and that many people said that Moore had



                                        -5-
       Case 4:19-cv-01855-CLM Document 33 Filed 02/20/20 Page 8 of 14




been banned from the mall because of his improper conduct around such girls.

Moore alleges no facts that would have caused the creators of the TV Ad to question

the assault accusations against him—let alone seriously doubt them—aside from his

personal denials, which, as Defendants have already explained, Mot. at 20, do not

permit an inference of actual malice. The sexual-assault accusations against Moore

lent further support to the assertion that, in flirting with, dating, and badgering

teenage girls, Moore was not seeking platonic companionship, but rather, sex. And

the fear that Moore would take sexual advantage of the teenage girls he tried to pick

up at the Gadsden mall was precisely why those at the mall wanted him to stay away.

      Similarly, Moore’s insistence that some of the articles’ sources indicated he

was “run off” by mall workers—as opposed to being placed on some sort of official

ban list—offers a distinction without a difference. The bottom line is that the TV Ad

cited reports that those at the mall found Moore to be a threat to teenage girls and

took action to prevent Moore from further pursuing teenage girls on mall property.

Moreover, Moore’s assertion that the New American Journal “retracted” its

statement about Moore being kept away from the mall, Pl.’s Opp. at 11, is not true.

In the follow-up article Moore cites, the author explained that Moore “was ‘run off’

by store managers and mall security officers first from the Pizitz store in the mall,

for spending hours fondling the female lingerie and hitting on store employees,” and

“was ‘run off’ from the mall itself on numerous occasions, also for being ‘creepy’



                                        -6-
        Case 4:19-cv-01855-CLM Document 33 Filed 02/20/20 Page 9 of 14




and harassing teenaged girls and female employees.” Ex. 1.1 The “sting” of the ad is

no different if Moore was “run off” from a mall repeatedly or “banned.”

       The same conclusion applies to the remaining quotations in the TV Ad. The

ad accurately quoted the AL.com author’s statement that Moore approached Wendy

Miller at the Gadsden mall when she “was 14 and working as Santa’s helper,” told

her she looked pretty, and later tried to date her. Compl. Ex. B. The TV Ad did not

say that Moore solicited sex from Miller. But even if it did, as already explained, the

creators of the TV Ad had plenty reason to believe that in approaching Miller when

she was 14, Moore was seeking sex: the multiple sexual-assault accusations made

against Moore prior to the TV Ad’s publication gave significant reason to believe

Moore exhibited a pattern of picking up teenage girls from public locations and

trying to have sex with them. According to Leigh Corfman, that was precisely what

Moore did when she was 14 years old. Mot. Ex. 1 at 2.

       The same applies to the remaining quotations, including the accurate

quotation of Blake Usry’s statement in AL.com that “[t]hese stories have been going

around this town for 30 years.” Compl. Ex. B. In that article, Usry explained that

Gadsden residents’ familiarity with stories about Moore’s misconduct made it

“‘frustrating to watch’ the public disbelieve the women who ha[d] come forward”



1
  As with the other articles cited in the Complaint, the Court may take judicial notice of this
article’s contents. See Mot. at 3 n.2; Compl. ¶ 29 (referencing this article).

                                             -7-
       Case 4:19-cv-01855-CLM Document 33 Filed 02/20/20 Page 10 of 14




and accused Moore of trying to have sex with them when they were teenage girls.

Id. The quotation of Teresa Jones’ statement that “these women are being skewered

for the truth” was a reference to those who accused Moore of sexually assaulting

them when they were teenagers. Id. And despite Moore’s attempts to twist the words

of the police officer who said he was “disgusted” by Moore, the officer was referring

to the facts he had learned about Moore, including that a friend of his told him about

Moore getting banned from the mall. Mot. Ex. 1.

      Moore’s attempts to nitpick the TV Ad cannot overcome the fact that before

it was aired, multiple women accused him of sexually assaulting them when they

were teens, and more than twenty area residents corroborated the assertion that mall

officials sought to keep Moore away due to his inappropriate behavior towards

teenage girls. These facts not only fail to make Moore’s assertion of actual malice

plausible; they disprove it.

      B.     The Online Ad and Cecil’s Statements

      The claims relating to the Online Ad and statements attributed to Cecil fail for

the same reasons. At the time these statements were made, the public discourse was

flush with the accusations that Moore had sexually assaulted and molested teenage

girls, and Moore alleges no facts that call those accusations into question.

      Moore’s assertion that Defendants were somehow obligated to present these

statements as “allegations,” see Pl.’s Opp. at 23, has absolutely no basis in law.



                                         -8-
       Case 4:19-cv-01855-CLM Document 33 Filed 02/20/20 Page 11 of 14




Because the actual malice standard is subjective, Michel, 816 F.3d at 702-03, what

matters is not whether Defendants properly qualified their statements, but instead

whether Defendants actually thought their statements might not be true. Again,

Moore has not alleged facts suggesting Defendants believed Moore might not have,

in fact, sexually assaulted teenage girls. No principle of law requires a person

commenting on a public figure accused of sexual assault to believe the accused and

disbelieve the accuser.

      Similarly, Moore’s citation to the portion of the opinion in Michel in which

the court analyzes the distinction between assertions of opinion and assertions of

fact, see Pl.’s Opp. at 23, is inapposite. Moore has failed to allege any facts indicating

that neither the creators of the Online Ad nor Cecil had doubts about the truth of the

statements attributed to them. As already explained, see Mot. at 22-23, by calling

Moore a child predator and a pedophile, these individuals asserted Moore had

sexually assaulted teenage girls, and they believed the terms used to summarize that

conduct were appropriate. Because the Complaint offers no facts plausibly

establishing that Defendants harbored serious doubts about whether Moore had

sexually assaulted teenage girls, he has not adequately alleged actual malice.

      C.     Moore is libel proof with respect to his reputation regarding
             misconduct with teenage girls.

      Moore does not dispute that, by the time the statements at issue were made,

he had a sordid reputation for misbehaving around teenage girls. As the details of


                                          -9-
       Case 4:19-cv-01855-CLM Document 33 Filed 02/20/20 Page 12 of 14




his own Complaint indicate, stories about Moore’s misbehavior around young girls

had “been going around [] town for 30 years.” Compl. Ex. B. And by the time the

statements were made, the entire nation was aware of this reputation. See Mot. at 6

n.3. At that point, further statements about Moore’s misbehavior—particularly those

relaying others’ prior statements—were so unlikely to cause any detriment to his

dismal reputation that he cannot “recover anything other than nominal damages.”

Cofield v. Advertiser Co., 486 So. 2d 434, 435 (Ala. 1986). Accordingly, this case

presents the exceptional circumstance in which the libel-proof doctrine should apply.

III.   Moore has abandoned his IIED claim.

       Moore’s utter failure to respond to Defendants’ arguments that Moore has not

pled facts suggesting the necessary objective indicia of emotional distress or that

Defendants proximately caused any alleged emotional distress, see Mot. at 29-30,

amount to an abandonment of his IIED claim. Evans v. Jefferson Cty. Comm’n, No.

CV-11-VE-2131-S, 2012 WL 1745610, at *11 (N.D. Ala. May 15, 2012) (explaining

that plaintiff’s failure to respond to arguments in motion to dismiss “constitutes

abandonment of that claim”). Moore provides no explanation for why he did not

even attempt to plead basic elements of this cause of action and thus gives the Court

no reason to give him another bite at the apple.

IV.    Conclusion

       The Court should dismiss Moore’s Complaint with prejudice.



                                       - 10 -
     Case 4:19-cv-01855-CLM Document 33 Filed 02/20/20 Page 13 of 14




Filed: February 20, 2020              Respectfully submitted,

                                      /s/ Marc E. Elias
Barry A. Ragsdale (RAG003)            Marc E. Elias (admitted pro hac vice)
Meghan S. Cole (SAL035)               Perkins Coie LLP
SIROTE & PERMUTT, P.C.                700 13th St. N.W., Suite 600
2311 Highland Avenue South            Washington, D.C. 20005-3960
Birmingham, AL 35205                  Tel.: (202) 654-6200
Tel.: (205) 930-5100                  Fax: (202) 654-9106
Fax: (205) 930-5101                   MElias@perkinscoie.com
bragsdale@sirote.com
mcole@sirote.com                      William B. Stafford (admitted pro hac vice)
                                      Perkins Coie LLP
                                      1201 Third Ave., Suite 4900
                                      Seattle, WA 98101-3099
                                      Tel.: (206) 359-8000
                                      Fax: (206) 359-9000
                                      WStafford@perkinscoie.com


                           Attorneys for Defendants




                                    - 11 -
          Case 4:19-cv-01855-CLM Document 33 Filed 02/20/20 Page 14 of 14




                          CERTIFICATE OF SERVICE

      I hereby certify that on February 20, 2020, I filed a copy of the foregoing

Defendants’ Reply in Support of Motion to Dismiss with the Clerk of the Court using

the CM/ECF system, which will send notification of such filing to all counsel of

record.



Melissa L. Isaak
The Isaak Law Firm
2815B Zelda Road
Montgomery, AL 36106

Larry E. Klayman
7050 W. Palmetto Park Rd., #15-287
Boca Raton, FL 33433




                                      /s/ Marc E. Elias
                                      Marc E. Elias




                                       - 12 -
